Judgment of resentence, Supreme Court, New York County (Charles H. Solomon, J.), entered on or about June 23, 2006, resentencing defendant upon his conviction, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, to a term of 5½ years, unanimously affirmed.
The court properly considered all the relevant factors in resentencing defendant pursuant to the Drug Law Reform Act (L 2005, ch 643), and we perceive no basis for reducing the sentence any further. Concur—Lippman, P.J., Mazzarelli, Marlow, Catterson and Kavanagh, JJ.